     Case 2:14-cr-00140-LMA-KWR Document 357 Filed 05/10/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                                      No. 14-140

LEONID DJUGA                                                              SECTION I


                               ORDER & REASONS

      Before the Court is defendant Leonid Djuga’s (“Djuga”) motion1 for this Court

to reconsider its April 3, 2020 Order 2 dismissing with prejudice his motion 3 to vacate

his conviction pursuant to 28 U.S.C. § 2255 on the basis that he received ineffective

assistance of “appellate counsel,” Fait Accompli Legal Services (“FALS”), during his

appeal of the order. The government opposes 4 the motion. As explained infra, the

Court concludes that Djuga is actually requesting leave to file a second successive §

2255 petition. The Court does not possess jurisdiction to grant such relief. But the

Fifth Circuit does, so the Court will transfer this motion.

      Djuga explains that he “is requesting the opportunity to resubmit his 2255

based on the grounds that his trial Counsel did not object to the guideline language

as being overbroad and vague as applied regarding his case” and that “he was not

given comprehensive advice of the evidence related to the gun enhancement by his

Attorney and therefore accepted the plea agreement on the basis of incomplete




1 R. Doc. No. 354.
2 R. Doc. No. 344; see R. Doc. No. 345 (Judgment).
3 R. Doc. No. 341.
4 R. Doc. No. 356.
     Case 2:14-cr-00140-LMA-KWR Document 357 Filed 05/10/21 Page 2 of 3




knowledge.” 5 He notes that “this Court rightfully denied my motion for relief under

2255 for trial counselors failure to object to [a] gun enhancement” because “it is clear

from even a cursory review of the sentencing transcript that” trial counsel did object. 6

He explains that the relief is necessary because FALS’s “deficient performance . . .

has resulted in prejudice to my case” because the Court correctly denied his § 2255

petition.

       Djuga’s first § 2255 petition was filed pro se and signed by Djuga alone, not

FALS. 7 Indeed, FALS has never appeared before this Court on Djuga’s behalf, though

Djuga’s notice of appeal of the Court’s April 3, 2020 Order does list FALS as Djuga’s

“pro se assistant.” 8

       Regardless, Djuga, by his own admission, is seeking leave to raise attacks on

his original sentence that were not raised in his original § 2255.          28 U.S.C. §

2244(b)(3)(A) leaves such a request to “the appropriate court of appeals.” Therefore,

       IT IS ORDERED that Djuga’s motion is construed in part as a motion for

certification for this Court to consider the second or successive claims identified

therein.

       IT IS FURTHER ORDERED that this motion be and hereby is

TRANSFERRED to the United States Fifth Circuit Court of Appeals under the

authority of 28 U.S.C. § 1631 for that Court to determine whether petitioner is




5 R. Doc. No. 354, at 1.
6 Id.
7 R. Doc. No. 341.
8 R. Doc. No. 346.



                                           2
     Case 2:14-cr-00140-LMA-KWR Document 357 Filed 05/10/21 Page 3 of 3




authorized under 28 U.S.C. § 2244 and § 2255 to file such a motion to vacate in this

Court.

         New Orleans, Louisiana, May 10, 2021.



                                          _______________________________________
                                                    LANCE M. AFRICK
                                          UNITED STATES DISTRICT JUDGE




                                         3
